         Case 1:19-cv-04587-JPO Document 129 Filed 11/19/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ERNIE HINES,
                                Plaintiff,
                                                                  20-CV-3535 (JPO)
                     -v-                                          19-CV-4587 (JPO)

 EMI APRIL MUSIC INC., et al.,                                          ORDER
                         Defendants.
 —————————————————

 ERNIE HINES,
                                Plaintiff,

                     -v-

 ROC-A-FELLA RECORDS, INC., et al.,
                      Defendants.




J. PAUL OETKEN, District Judge:

       The stay in these cases is hereby lifted. If Plaintiff wishes to have counsel appear on his

behalf in these cases, counsel should file an appearance promptly. If counsel does not appear for

Plaintiff by December 4, 2020, then Plaintiff must represent himself pro se if he wishes to pursue

these cases. Either way, any response to Defendants’ motion for reconsideration in Case

Number 19-CV-4587 must be filed with the Court by December 18, 2020. If Defendants file a

motion to dismiss in Case Number 20-CV-3535, any response to that motion must be filed within

21 days after the motion is served on Plaintiff.

       If Plaintiff wishes to submit any letter or other document to the Court, he should submit it

by email to OetkenNYSDChambers@NYSD.uscourts.gov OR by mailing it to:

       Daniel Patrick Moynihan Courthouse
       Pro Se Intake Unit
       500 Pearl Street
       New York, NY 10007


                                                   1
       Case 1:19-cv-04587-JPO Document 129 Filed 11/19/20 Page 2 of 2




      The Clerk of Court is directed to close the motions at Docket Number 52 in 20-CV-3535

and Docket Number 127 in 19-CV-4587.

      SO ORDERED.

Dated: November 19, 2020
       New York, New York

                                         ____________________________________
                                                    J. PAUL OETKEN
                                                United States District Judge



COPY MAILED TO PRO SE PARTY BY CHAMBERS




                                            2
